DETAILED ACTION
This office action is in response to application filed on 12/14/2020.
Claims 1 – 30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 17, 18, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7, 17 and 27 recite the limitation "each pre-job task" in line 1. There is insufficient antecedent basis for this limitation in the claim. Applicants are advised to amend the claims to be dependent on claims 4, 14 and 24 respectively. 
Claims 8, 18 and 28 recite the limitation "each post-job task" in line 1. There is insufficient antecedent basis for this limitation in the claim. Applicants are advised to amend the claims to be dependent on claims 6, 16 and 26 respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al (US 20180300653, hereinafter Srinivasan), in view of Golovin et al (US 20200167691, hereinafter Golovin), and further in view of Du et al (US 20180143856, hereinafter Du).

As per claim 1, Srinivasan discloses: A computer-implemented method of managing batched jobs, the method comprising: using a number of processors to perform the steps of: 
receiving a job batch request from a client for a number of processing jobs; registering each of the jobs; (Srinivasan [0073]: “the DML system receives a request. The request may be a training request or a prediction request. In the case of a training request, the request may include a set of hyper parameters. At 412, the DML system generates a task object based on the request. The task object may indicate the type of task, the type of resources required, a model architecture, and a priority”; [0064]: batch training jobs)
queuing the jobs; (Srinivasan [0073]: “At 416, the DML system inserts the task object in the priority queue based on the priority of the task object. The DML system may insert the task object into the queue based on the priority of the task object relative to the other task objects already in the queue”.)
creating a container for each job in the queue; (Srinivasan [0074]: “Once such a task object is identified, the DML system may remove the task object from the priority queue. The DML system may then generate a container, as shown at 420”.)
determining a method of execution for each job in the queue; (Srinivasan [0078]: “At 512, the DML system retrieves a container image based on the type of model architecture defined in the hyper parameters”; [0079]: “At 518, the DML system loads a base model onto the container”; [0080]: “the DML system configures the model architecture based on the hyper parameters. Each model architecture may have one or more configurable parameters”.)
executing each job in the queue according the method of execution determined for that job; (Srinivasan [0075]: “At 422, the DML system executes the container”.)

Srinivasan did not explicitly disclose:
collecting jobs from the number of processing jobs that are ready for execution at a specified time; 
for each job from the collected jobs, locking an instance of the job to create a locked job to prevent duplicate execution; 
logging a number of job events for each executing job; determining if a job was completed successfully according to its respective job events; 
updating a job status for each completed job; 
destroying the container of each completed job; 
and unlocking each completed job.

However, Golovin teaches:
collecting jobs from the number of processing jobs that are ready for execution at a specified time; for each job from the collected jobs, locking an instance of the job to create a locked job to prevent duplicate execution; and unlocking each completed job. (Golovin [0188]: “When a request is received by a Suggestion Service instance to generate suggestions, the instance can first place a distributed lock on the Study, which can ensure that work on the Study is not duplicated by multiple instances. This lock can be acquired for a fixed period of time, and can periodically be extended by a separate thread running on the instance. In other words, the lock can be held until either the instance fails, or it decides it's done working on the Study. If the instance fails (due to e.g. hardware failure, job preemption, etc.), the lock can expire, making it eligible to be picked up by a separate process (called the “DanglingWorkFinder”) which can then reassign the Study to a different Suggestion Service instance.”)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Golovin into that of Srinivasan in order to collect jobs from the number of processing jobs that are ready for execution at a specified time; for each job from the collected jobs, locking an instance of the job to create a locked job to prevent duplicate execution; and unlocking each completed job. Golovin teaches the claimed steps are merely commonly known and used steps in scheduling large parallel jobs, thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Du teaches:
logging a number of job events for each executing job; determining if a job was completed successfully according to its respective job events; updating a job status for each completed job; (Du [0049]: “the job scheduler performs job management functions. As discussed, jobs run in containers and numerous jobs can be actively run at one time in the data center. In addition, there may be different types of jobs having different priorities. The job scheduler manages the requested jobs on the container cloud. The job management functions include scheduling, monitoring, and pre-emption of jobs. For example, the job scheduler schedules jobs as requested. The schedule is made based on priority and types of jobs. As for monitoring, the job scheduler monitors job status, such as pending, started, running, finished, failed, killed or lost. In addition, the job scheduler monitors resources of the data center, such as resource usage status, such as memory usage, disk usage and CPU usage of all the hosts of the data center.”.)
destroying the container of each completed job; (Du [0061]: “After use, the container will be deleted. The relevant registered information of the container in the master database will also be deleted”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Du into that of Srinivasan and Golovin in order to log a number of job events for each executing job; determining if a job was completed successfully according to its respective job events; updating a job status for each completed job and destroying the container of each completed job. Du teaches the claimed steps are merely commonly known and used steps in executing application in container and its lifecycle management, thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 2, the combination of Srinivasan, Golovin and Du further teach:
The method of claim 1, wherein each collected job is: an on-demand job; or a scheduled job. (Srinivasan [0073])

As per claim 3, the combination of Srinivasan, Golovin and Du further teach:
The method of claim 1, wherein the method of execution for each collected job comprises: a queue-based job executed on the current server instance; a remote job controlled via a uniform resource locator; or a dynamic job executed in a container or a virtual machine instance (Srinivasan [0074] – [0075]: generate container and execute task.). 

As per claim 4, the combination of Srinivasan, Golovin and Du further teach:
The method of claim 1, wherein execution of each collected job further comprises: executing a number of pre-job tasks that precede execution of the job; transmitting a number of notification messages to a predefined list of recipients; and logging a pre-job task status event for each pre-job task executed. (Srinivasan [0027]: “In response to a training request, the DML system 200 creates a new container from a container image. The DML system 200 retrieves from its memory a container image corresponding to the model architecture type. The container image contains the model architecture (e.g., computer readable instructions that support the matrix operations and other processes tied that define the model architecture) and a filesystem. The scheduler of the DML system 200 may then identify one or more computing resources to which it assigns a training or prediction task. Once the scheduler has assigned a task to the computing resources, the DML system 200 may begin running the container configured to perform the task. The DML system 200 mounts a set of structured training data (also referred to as the “volume” of training data) to the filesystem of the container. The DML system 200 may create a specific directory for input data or may use a default “input” directory in the filesystem. The volume of training data may be mounted in the directory of the input data. To the extent the filesystem of the container does not include a specific directory for output, the DML system 200 creates a directory for the output of the container”.)

As per claim 5, the combination of Srinivasan, Golovin and Du further teach:
The method of claim 1, wherein each executed job is: a parent job; or a child job. (Srinivasan [0028])

As per claim 6, the combination of Srinivasan, Golovin and Du further teach:
The method of claim 1, wherein execution of each job further comprises: executing a number of post-job tasks that succeed execution of the job; transmitting a number of notification messages to a predefined list of recipients; and logging a post-job task status event for each post-job task executed. (Srinivasan [0031]: “In response to the input signals, the serving container outputs predictions. A prediction may include one or more classifications. Furthermore, a prediction may include a confidence score corresponding to each respective classification. The DML system 200 may return a prediction object 130 to the client computing device 106. The prediction object may be a data object (e.g., a JSON file) that includes the prediction (e.g., a classification and a confidence score), as well as other pertinent data. In some implementations, the client computing device 106 may return feedback data (not shown) to update the model. The feedback data may be outcome data corresponding to a specific set of input signals”.)

As per claim 7, the combination of Srinivasan, Golovin and Du further teach:
The method of claim 1, wherein each pre-job task comprises: a parallel task; or a sequential task. (Srinivasan [0031])
As per claim 8, the combination of Srinivasan, Golovin and Du further teach:
The method of claim 1, wherein each post-job task comprises: a parallel task; or a sequential task. (Srinivasan [0031])
As per claim 9, the combination of Srinivasan, Golovin and Du further teach:
The method of claim 1, wherein the jobs are stored in: an internal database; or an external database. (Srinivasan [0040])
As per claim 10, the combination of Srinivasan, Golovin and Du further teach:
The method of claim 1, further comprising assigning a priority level to each collected job. (Srinivasan [0022])

As per claim 11, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 13, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 14, it is the system variant of claim 4 and is therefore rejected under the same rationale.
As per claim 15, it is the system variant of claim 5 and is therefore rejected under the same rationale.
As per claim 16, it is the system variant of claim 6 and is therefore rejected under the same rationale.
As per claim 17, it is the system variant of claim 7 and is therefore rejected under the same rationale.
As per claim 18, it is the system variant of claim 8 and is therefore rejected under the same rationale.
As per claim 19, it is the system variant of claim 9 and is therefore rejected under the same rationale.
As per claim 20, it is the system variant of claim 10 and is therefore rejected under the same rationale.
As per claim 21, it is the computer-readable storage medium variant of claim 1 and is therefore rejected under the same rationale.
As per claim 22, it is the computer-readable storage medium variant of claim 2 and is therefore rejected under the same rationale.
As per claim 23, it is the computer-readable storage medium variant of claim 3 and is therefore rejected under the same rationale.
As per claim 24, it is the computer-readable storage medium variant of claim 4 and is therefore rejected under the same rationale.
As per claim 25, it is the computer-readable storage medium variant of claim 5 and is therefore rejected under the same rationale.
As per claim 26, it is the computer-readable storage medium variant of claim 6 and is therefore rejected under the same rationale.
As per claim 27, it is the computer-readable storage medium variant of claim 7 and is therefore rejected under the same rationale.
As per claim 28, it is the computer-readable storage medium variant of claim 8 and is therefore rejected under the same rationale.
As per claim 29, it is the computer-readable storage medium variant of claim 9 and is therefore rejected under the same rationale.
As per claim 30, it is the computer-readable storage medium variant of claim 10 and is therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singh et al (US 20190108049) teaches A task definition is received. The task definition indicates at least a location from which one or more software image can be obtained and information usable to determine an amount of resources to allocate to one or more software containers for the one or more software image. A set of virtual machine instances in which to launch the one or more software containers is determined, the one or more software image is obtained from the location included in the task definition and is launched as the one or more of software containers within the set of virtual machine instances;
	Mullen et al (US 20190391841) teaches user may generate a task on the system by submitting code. The system may determine the auxiliary functions that the submitted code may require when executed on the system, and may provide these auxiliary functions by provisioning sidecar virtual machine instances that work in conjunction with the virtual machine instance executing the submitted code. The sidecars may provide auxiliary functions on a per-task, per-user, or per-request basis, and the lifecycles of the sidecars may be determined based on the lifecycles of the virtual machine instances that execute submitted code.
	Hallur et al (US 20210034423) teaches receiving a request from a consumer node to provide services for deployment of a container workload; selecting at least a first computing device from the plurality of computing devices to serve as the worker node for deployment of the container workload; obtaining unidirectional control over a portion of the predetermined amount of computing resources reserved by at least the first computing device; and deploying the container workload on at least the first computing device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196